276 S.W.3d 878 (2009)
MEMC ELECTRONIC MATERIALS, INC., Appellant/Cross-Respondent,
v.
Vijayanathan NITHIANANTHAN a/k/a Vijay Nithiananthan, Respondent/Cross-Appellant.
No. ED 91136.
Missouri Court of Appeals, Eastern District, Division Two.
February 10, 2009.
*879 Joann Sandifer, Clayton, MO, for Appellant.
Charles S. Kramer, Clayton, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
MEMC Electronics Materials, Inc. (hereinafter, "Employer") appeals from the trial court's grant of summary judgment in favor of Vijayanathan Nithiananthan (hereinafter, "Employee") on Employer's petition seeking injunctive relief to enforce a non-competition and confidentiality agreement. Both Employer and Employee believe the trial court failed to grant summary judgment in their favor. Employer raises two points on appeal; Employee cross-appeals, raising four points. This Court consolidated these appeals.
We have reviewed the briefs of the parties and the record on appeal. There is no genuine issue of material fact and Defendant was entitled to summary judgment as a matter of law. Rule 74.04. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision.
The judgment of the trial court is affirmed pursuant to Rule 84.16.